Citation Nr: 0021905	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, variously diagnosed.

2.  Entitlement to service connection for psychiatric 
disorders, variously diagnosed.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes a nexus between the claimed residuals of a head 
injury, variously diagnosed, and the veteran's military 
service or any incident or event therein.

2.  There is no competent medical evidence of record which 
establishes a nexus between the psychiatric disabilities, 
variously diagnosed, and the veteran's military service or 
any incident or event therein.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for residuals of a head injury, variously diagnosed, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a psychiatric disorders, variously diagnosed, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends in his substantive appeal that he 
sustained a head injury in December 1974 during service which 
caused him to lose consciousness for a few hours.  He also 
states he has a hole in the back of his head which is a 
residual of the injury.  He reports that since the incurrence 
of the above-mentioned inservice head injury he has 
experienced psychiatric problems and neurological problems.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  
(1)  evidence of a current disability as provided by a 
medical diagnosis; (2)  evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3)  a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If a claim is well grounded VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to his claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If a veteran had 90 days or more of service during wartime or 
after December 31, 1946, and if a seizure disorder or organic 
diseases of the nervous system are manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service. This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Pursuant to Board March 1997 Remand, the RO sought to obtain 
additional service medical records, pertaining the veteran's 
alleged treatment at Fort Hood, Texas for a head injury.  A 
response received from the National Personnel Records Center 
in July 1997 indicated that a search for these records proved 
unsuccessful.  If the service medical records cannot be 
located, VA has a heightened duty to explain its findings and 
conclusion.  See O'hare v. Derwinski, 1 Vet. App. 365 (1991).

The available service medical records show that the September 
1972 service entrance examination revealed no abnormality.  
At the time of the separation examination in July 1975, the 
veteran gave a history of a head injury.  There was no 
history of dizziness, frequent or severe headaches, nervous 
trouble or periods of unconsciousness.  The examination 
clinically evaluated all pertinent systems as normal. 

On file are private medical records covering the period from 
1990 to 1994 during which time the veteran was treated for 
various problems.  These documents include medical records 
used by the veteran in conjunction with a claim for Social 
Security Administration (SSA) disability benefits.  An August 
1992 treatment record shows that the veteran complained of 
pain in the right facial area.  Sinusitis was diagnosed. 
These records show that he was hospitalized at a private 
facility in February 1993 for drug dependence.  He was also 
seen in November 1993 for several complaints, including 
headaches. 

The report of a psychiatric evaluation dated in November 1993 
shows that the veteran was admitted for treatment of 
substance abuse.  An employment-related instruction form for 
filing a claim for disability benefits, dated in December 
1993, showed that the veteran complained of suffering from 
headaches beginning in November 1993.  

A November 1994 private medical report contains a history 
that the veteran began experiencing headaches and dizziness 
in 1992, and that his headaches had gotten worse in the past 
two years.  A private medical examination, also dated in 
November 1994, revealed a history of a concussion in the 
military nine years earlier.  He was seen at the emergency 
room and then discharged.  He had chronic headaches ever 
since.  The impression included chronic headaches.  

The veteran underwent a private psychological evaluation in 
December 1994.  At that time, the veteran reported that he 
was unable to work due to headaches, dizziness, and 
blackouts.  The veteran stated that he had suffered a head 
injury while in the military when a "hitch" on top of a 
tank flew off and struck him on the back of his head, causing 
him to become unconscious.  The examiner noted that while the 
headaches and dizziness appeared to be substantiated in part 
by the veteran's remarks, no current evidence of blackouts 
was found.  Headaches, possible migraine and cluster, were 
diagnosed.  

A VA psychiatric examination was conducted in May 1995.  At 
that time the veteran gave a history of a head injury in the 
1970s with loss of consciousness for several hours and 
placement of scalp sutures.  The veteran complained of 
headaches and memory impairment.  The examiner indicated that 
differential diagnosis should include dysthymic disorder and 
dementia, but that psychological testing was suggested for 
organic brain syndrome before a final diagnosis was given.

A VA general medical examination was conducted in May 1995.  
He complained of headaches, usually two to three times per 
week, and typically located behind his left eye.  Neurologic 
examination showed negative history; cranial nerves II-XII 
intact; motor and sensory intact; and reflexes 2+ and equal 
throughout.  The diagnosis was, in pertinent part, headaches 
and possibly atypical vascular versus muscle contraction 
headaches.  

Subsequently, the veteran received intermittent treatment at 
VA and private facilities, to include hospitalizations, for 
various disorders.  He was hospitalized at a VA facility in 
July and September 1995 for substance abuse.

A private mental status evaluation report completed in March 
1996 shows that the veteran had received a head injury while 
in the Army, where he hit his head with a steel hatch on a 
tank door causing him to lose consciousness.  The veteran 
stated that he experienced headaches since that time.  He 
reported possible seizures.  He gave a long history of 
alcohol, cocaine, and marijuana abuse.  The diagnoses 
included dementia secondary to polysubstance abuse and head 
trauma, post-traumatic headaches, and personality changes 
secondary to his head injury.  

The report of a January 1997 private psychiatric examination 
shows that the veteran indicated that he had suffered a head 
injury while in the Army and that as a result he became 
unconscious as a result of suffering a concussion.  He 
complained of headaches since that injury.  The diagnoses 
were, in part, dementia secondary to head trauma, possible 
seizure disorder secondary to head trauma, and most likely 
post-traumatic headaches and definite personality changes 
secondary to his head injury.  The examiner further opined 
that the veteran met the criteria for organic personality 
disorder secondary to his head injury.  

A SSA decision, dated in March 1997, shows that the veteran 
was granted SSA disability benefits.  Drug addiction and 
alcoholism were noted to be material factors in the 
determination of disability.  Dementia secondary to head 
trauma, possible seizure disorder secondary to head trauma, 
and personality changes were also noted as contributing 
disorders. 

A VA neurologic examination was conducted in June 1997.  The 
report notes that the veteran apparently suffered a severe 
head injury while in the service and that he had suffered 
from headaches since that time.  It was also noted that the 
veteran complained of memory loss.  A diagnosis of post-
traumatic headaches was included.  The examiner also opined 
that neurologic examination, with the exception of obvious 
mentation difficulty, was unremarkable.  It is noted that the 
examiner did not have the opportunity to review the veteran's 
claims folder.

The report of a VA psychiatric examination conducted in June 
1997 indicates that the veteran suffered from headaches and 
memory loss.  The examiner opined that the veteran should 
undergo psychological testing for memory impairment, and that 
diagnoses pending the results of such testing included 
polysubstance abuse and antisocial personality disorder and 
dementia not otherwise specified.  

A social and industrial survey was conducted in June 1997.  
The impression was that the veteran's memory was very poor 
and his wife and wife's uncle provided for daily care taking 
because of his high risk in wandering away. 

A VA psychological evaluation was conducted in August 1997.  
At that time the veteran stated that he had incurred a head 
injury during his period of service which ended his career, 
and that this head injury resulted in chronic headaches.  The 
report notes that the veteran still had an indentation in the 
back of his head.  The veteran also reported that he suffered 
from blackouts and seizures, occurring several times per 
month.  A diagnosis of status post head injury and headaches, 
together with seizure disorder, was included.  The examiner 
added that the veteran demonstrated severe cognitive 
impairment and that full neurological evaluation should be 
conducted.  

An addendum to this report, dated in February 1998, is also 
of record.  The addendum notes that such fee-basis testing 
afforded the veteran in both September 1997 and December 1997 
revealed evidence of borderline and moderately impaired high 
executive functioning and mildly to severely impaired memory 
as well as expressive and receptive speech difficulties.  The 
physician opined that these results were not consistent with 
a chronic closed head injury or of a seizure disorder, and 
added that the findings were not consistent with the 
veteran's behavior presentation, i.e., his ability to give a 
relatively accurate history.  

A VA outpatient treatment record, dated in August 1998, shows 
that the veteran had provided a medical history of seizures 
and vascular headaches.  The veteran claimed to have incurred 
an inservice head injury.  The diagnoses were vascular 
headaches and seizure disorder.  

A VA neurological examination was conducted in October 1998.  
The veteran stated that he incurred a concussion while in the 
service and that he was seen on an emergency basis and then 
released.  The examiner noted that no information to this 
effect was contained in the claims folder.  The veteran 
further stated that his headaches were always present, and in 
the same location.  He also stated that the severity of his 
headaches tended to fluctuate, and that about every two 
months he experienced very severe headaches in relation to 
some type of major motor seizure for which he was taking an 
anticonvulsant.  

An examination revealed the veteran to be neurologically 
entirely intact, with the exception of his mentation.  The 
veteran did not know how old he was and had marked 
difficulties with his memory.  The examiner also noted that 
the veteran exhibited some difficulties with his judgment, as 
was substantiated by psychologic testing associated with the 
evidence of record.  The examiner added that no additional 
information had come to light regarding the veteran's claimed 
head injury, and, as such, he was unable to state how much of 
the veteran's mentation difficulty was secondary to the head 
injury he incurred in service.  

The examiner added that the veteran apparently had a seizure 
disorder which may or may not be related to the old head 
injury, or just may be as well related to other problems, 
including the veteran's documented history of polysubstance 
abuse.  The physician noted that main difficulty the veteran 
had was not his headaches, but rather his documented 
mentation difficulty.  The examiner further opined that he 
was unable to state how much of the veteran's mentation 
difficulty was related to his head injury since neither the 
veteran nor examination of the veteran's claims folder 
supplied this information.  

In a November 1999 addendum the physician noted that the 
veteran, at the time of his October 1998 examination, was 
unable to give a satisfactory history of his military 
experiences and medical problems because of his mentation 
difficulties, which were described as significant.  The 
physician also noted that the claims folder did not contain 
any medical records which would be of any help in rendering 
an opinion.  The VA physician further noted that he was 
unable to render an opinion as to whether it was more or less 
likely that the veteran's headaches and other problems were 
due to events which may have occurred during the veteran's 
period of service.  He added that there was no point in again 
examining the veteran, as he would not be helpful in 
providing a helpful history.  In essence, the VA neurologist 
indicated that it was not possible for him to render a 
medical statement based on the available records, and that, 
in addition, having the veteran examined by another 
neurologist would also not appear to be helpful.  

Another addendum was provided by the same VA neurologist in 
February 2000.  He indicated that he had had an opportunity 
to review the veteran's service medical records.  While he 
described the records as "scanty," he did note that the 
available records, in the form of dental records and the 
reports of service admission and discharge physical 
examinations, did not concern the conditions that were 
considered when he examined the veteran in November 1999.  
Therefore, he added that he could not add anything 
significant based on the veteran's service medical records.

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe an inservice 
incident and the associated symptoms, a diagnosis and an 
analysis of the etiology regarding such symptoms requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay statements.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The July 1975 separation examination report contains a 
history of a head injury.  However, the fact that the veteran 
sustained a head injury during service is not a sufficient 
basis for granting service connection.  The must also be 
competent medical evidence which relates a current disability 
to the inservice injury. 

In this regard, the separation examination clinically 
evaluated all pertinent systems as normal.  The first post 
service pertinent evidence was in December 1993.  At that 
time the veteran complained of headaches which began in 1993.  
This is many years after service.  Subsequent treatment 
records contain diagnoses to include posttraumatic headaches, 
head trauma, organic personality disorder secondary to a head 
injury, dysthymia, and a seizure disorder.  However, the 
pertinent medical reports indicate that the diagnoses 
relating these disabilities and other reported symptoms to 
the inservice head injury were based on veteran's recitation 
of his own medical history and background and not on an 
independent review of the evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence and, thus, does not render a claim 
well grounded.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995). 

A VA examiner in October 1998 and in subsequent addendums 
indicated that the veteran's problems were headaches and 
mentation.  The examiner, after reviewing the veteran's 
record, indicated that the evidence was insufficient on which 
to base an opinion regarding a causal relationship between 
any current disorder and the inservice head injury.

Accordingly, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which establishes a nexus between the residuals of 
a head injury and a psychiatric disorder and the veteran's 
active duty.  Accordingly, his claims for service connection 
for residuals of head injury, to include headaches, 
dizziness, and memory loss, and a psychiatric disorder 
variously diagnosed, are not well grounded and must be 
denied.  As such, the evidence is not in equipoise and the 
benefit of the doubt doctrine is not for consideration.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

Likewise, the Board finds that the RO has complied with 38 
U.S.C.A. § 5103(a) (West 1991) and that the claimant had been 
advised of the evidence necessary to complete his claims.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

ORDER

Entitlement to service connection for residuals of a head 
injury, variuosly diagnosed, is denied.

Entitlement to service connection for psychiatric disorders, 
variously diagnosed, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


